Citation Nr: 9913267	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran's claim of increased rating for his PTSD.

The veteran underwent a PTSD examination in February 1997.  
At that examination, the examiner found the veteran to be 
oriented times three with knowledge of the identity of the 
current president.  The examiner further found the veteran to 
be of average intelligence.  The veteran was found irritable 
and impulsive.  The veteran had poor hygiene and grooming and 
made no eye contact with the examiner.  The veteran was then 
diagnosed with PTSD and paranoid schizophrenia.  The veteran 
was deemed to have fair functioning, although the veteran 
reported not looking for a job or attending PTSD group 
meetings as he had become "too paranoid."  The veteran was 
not assigned a Global Assessment of Functioning (GAF) score.

Outpatient treatment records from March and April 1996 showed 
the veteran to be experiencing nightmares and flashbacks 
about his experiences in Vietnam.  The treating physician 
noted that the veteran was poorly groomed and looked like a 
"street person."  The veteran was also cooperative and 
soft-spoken with good eye contact, but his affect was noted 
to be constricted/flattened.

The evidence does not adequately describe the nature and 
extent of the veteran's disability at the present time.  The 
veteran has been clinically described as irritable, 
impulsive, paranoid, poorly groomed and with constricted 
affect.  However, the most recent VA examiner deemed the 
veteran to have fair functioning.  Further, there is no 
medical evidence of record that distinguishes the veteran's 
paranoid schizophrenia symptoms from his PTSD symptoms.  The 
Board thus REMANDS the case to the RO for the following 
development:

1. The veteran should be afforded a VA 
PTSD examination to assess his current 
level of functioning.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  In particular, the 
examiner should assign the veteran a 
score representing the Global 
Assessment of Functioning (GAF) Scale 
due to service connected PTSD.  In 
addition, the Board notes that the 
veteran has a diagnosis of paranoid 
schizophrenia.  It is important that 
the examiner provide an opinion 
whether it is at least as likely as 
not that schizophrenia is part of the 
service connected PTSD or that the 
symptomatology of schizophrenia may 
not be dissociated from the PTSD.  If 
the two entities are unrelated or 
their symptoms may be dissociated,  
the examiner should relate which of 
the veteran's symptoms are 
attributable to the paranoid 
schizophrenia and which symptoms are 
attributable to PTSD.  

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









